
	
		I
		111th CONGRESS
		1st Session
		H. R. 2192
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2009
			Mr. Grijalva (for
			 himself, Mr. Rahall,
			 Mr. Dingell,
			 Mr. Dicks,
			 Mr. George Miller of California,
			 Mr. Pallone,
			 Mrs. Capps,
			 Mr. Holt, Mr. Thompson of California, and
			 Ms. Bordallo) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources, and in addition to the Committees on
			 Agriculture and
			 Science and Technology,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish an integrated Federal program to protect,
		  restore, and conserve the Nation’s natural resources in response to the threats
		  of climate change and ocean acidification.
	
	
		1.Short titleThis Act may be cited as the
			 Climate Change Safeguards for Natural
			 Resources Conservation Act.
		2.PurposesThe purposes of this Act are to—
			(1)establish an integrated Federal program to
			 protect, restore, and conserve the Nation’s natural resources in response to
			 the threats of climate change and ocean acidification; and
			(2)provide financial
			 support and incentives for programs, strategies, and activities that protect,
			 restore, and conserve the Nation’s natural resources in response to the threats
			 of climate change and ocean acidification.
			3.Natural resources
			 climate change adaptation policyIt is the policy of the Federal Government,
			 in cooperation with State and local governments, Indian tribes, and other
			 interested stakeholders to use all practicable means and measures to protect,
			 restore, and conserve natural resources to enable them to become more
			 resilient, adapt to, and withstand the impacts of climate change and ocean
			 acidification.
		4.DefinitionsIn this Act:
			(1)Coastal
			 stateThe term coastal State has the meaning given
			 the term in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C.
			 1453).
			(2)CorridorsThe term corridors means areas
			 that provide connectivity, over different time scales (including seasonal or
			 longer), of habitat or potential habitat and that facilitate the ability of
			 terrestrial, marine, estuarine, and freshwater fish, wildlife, or plants to
			 move within a landscape as needed for migration, gene flow, or dispersal, or in
			 response to the impacts of climate change and ocean acidification or other
			 impacts.
			(3)Ecological
			 processesThe term ecological processes means
			 biological, chemical, or physical interaction between the biotic and abiotic
			 components of an ecosystem and includes—
				(A)nutrient
			 cycling;
				(B)pollination;
				(C)predator-prey
			 relationships;
				(D)soil
			 formation;
				(E)gene flow;
				(F)disease
			 epizootiology;
				(G)larval dispersal
			 and settlement;
				(H)hydrological
			 cycling;
				(I)decomposition;
			 and
				(J)disturbance
			 regimes such as fire and flooding.
				(4)HabitatThe term habitat means the
			 physical, chemical, and biological properties that are used by fish, wildlife,
			 or plants for growth, reproduction, survival, food, water, and cover, on a
			 tract of land, in a body of water, or in an area or region.
			(5)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
			(6)Natural
			 resourcesThe term natural resources means the
			 terrestrial, freshwater, estuarine, and marine fish, wildlife, plants, land,
			 water, habitats, and ecosystems of the United States.
			(7)Natural resources
			 adaptationThe term
			 natural resources adaptation means the protection, restoration,
			 and conservation of natural resources to enable them to become more resilient,
			 adapt to, and withstand the impacts of climate change and ocean
			 acidification.
			(8)ResilienceEach
			 of the terms resilience and resilient means the
			 ability to resist or recover from disturbance and preserve diversity,
			 productivity, and sustainability.
			(9)StateThe term State means—
				(A)a State of the
			 United States;
				(B)the District of
			 Columbia; and
				(C)the Commonwealth
			 of Puerto Rico, Guam, the United States Virgin Islands, the Northern Mariana
			 Islands, and American Samoa.
				5.Council on
			 Environmental QualityThe
			 Chair of the Council on Environmental Quality shall—
			(1)advise the
			 President on implementation and development of—
				(A)a Natural
			 Resources Climate Change Adaptation Strategy required under section 7;
			 and
				(B)Federal natural
			 resource agency adaptation plans required under section 9;
				(2)serve as the Chair
			 of the Natural Resources Climate Change Adaptation Panel established under
			 section 6; and
			(3)coordinate Federal
			 agency strategies, plans, programs, and activities related to protecting,
			 restoring, and maintaining natural resources to become more resilient, adapt
			 to, and withstand the impacts of climate change and ocean acidification.
			6.Natural Resources
			 Climate Change Adaptation Panel
			(a)EstablishmentNot
			 later than 90 days after the date of the enactment of this Act, the President
			 shall establish a Natural Resources Climate Change Adaptation Panel, consisting
			 of—
				(1)the head, or their
			 designee, of each of—
					(A)the National
			 Oceanic and Atmospheric Administration;
					(B)the Forest
			 Service;
					(C)the National Park
			 Service;
					(D)the United States
			 Fish and Wildlife Service;
					(E)the Bureau of Land
			 Management;
					(F)the United States
			 Geological Survey;
					(G)the Bureau of
			 Reclamation; and
					(H)the Bureau of
			 Indian Affairs;
					(2)the Chair of the
			 Council on Environmental Quality; and
				(3)the heads of such
			 other Federal agencies or departments with jurisdiction over natural resources
			 of the United States, as determined by the President.
				(b)FunctionsThe
			 Panel shall serve as a forum for interagency consultation on and the
			 coordination of the development and implementation of a national Natural
			 Resources Climate Change Adaptation Strategy required under section 7.
			(c)ChairThe
			 Chair of the Council on Environmental Quality shall serve as the Chair of the
			 Panel.
			7.Natural Resources
			 Climate Change Adaptation Strategy
			(a)In
			 generalNot later than one
			 year after the date of the enactment of this Act, the President, through the
			 Natural Resources Climate Change Adaptation Panel established under section 6,
			 shall develop a Natural Resources Climate Change Adaptation Strategy to
			 protect, restore, and conserve natural resources to enable them to become more
			 resilient, adapt to, and withstand the impacts of climate change and ocean
			 acidification and to identify opportunities to mitigate those impacts.
			(b)Development and
			 RevisionIn developing and revising the Strategy, the Panel
			 shall—
				(1)base the strategy
			 on the best available science;
				(2)develop the
			 strategy in close cooperation with States and Indian tribes;
				(3)coordinate with
			 other Federal agencies as appropriate;
				(4)consult with local
			 governments, conservation organizations, scientists, and other interested
			 stakeholders;
				(5)provide public
			 notice and opportunity for comment; and
				(6)review and revise
			 the Strategy every 5 years to incorporate new information regarding the impacts
			 of climate change and ocean acidification on natural resources and advances in
			 the development of strategies for becoming more resilient and adapting to those
			 impacts.
				(c)ContentsThe
			 National Resources Adaptation Strategy shall include—
				(1)an assessment of the vulnerability of
			 natural resources to climate change and ocean acidification, including the
			 short-term, medium-term, long-term, cumulative, and synergistic impacts;
				(2)a
			 description of current research, observation, and monitoring activities at the
			 Federal, State, tribal, and local level related to the impacts of climate
			 change and ocean acidification on natural resources, as well as identification
			 of research and data needs and priorities;
				(3)identification of
			 natural resources that are likely to have the greatest need for protection,
			 restoration, and conservation because of the adverse effects of climate change
			 and ocean acidification;
				(4)specific protocols
			 for integrating climate change and ocean acidification adaptation strategies
			 and activities into the conservation and management of natural resources by
			 Federal departments and agencies to ensure consistency across agency
			 jurisdictions and resources;
				(5)specific actions
			 that Federal departments and agencies shall take to protect, conserve, and
			 restore natural resources to become more resilient, adapt to, and withstand the
			 impacts of climate change and ocean acidification, including a timeline to
			 implement those actions;
				(6)specific
			 mechanisms for ensuring communication and coordination among Federal
			 departments and agencies, and between Federal departments and agencies and
			 State natural resource agencies, United States territories, Indian tribes,
			 private landowners, conservation organizations, and other nations that share
			 jurisdiction over natural resources with the United States;
				(7)specific actions
			 to develop and implement consistent natural resources inventory and monitoring
			 protocols through interagency coordination and collaboration; and
				(8)a
			 process for guiding the development of detailed agency- and department-specific
			 adaptation plans required under section 9 to address the impacts of climate
			 change and ocean acidification on the natural resources in the jurisdiction of
			 each agency.
				(d)ImplementationConsistent
			 with its authorities under other laws and with Federal trust responsibilities
			 with respect to Indian lands, each Federal department or agency with
			 representation on the National Resources Climate Change Adaptation Panel shall
			 consider the impacts of climate change and ocean acidification and integrate
			 the elements of the strategy into agency plans, environmental reviews,
			 programs, and activities related to the conservation, restoration, and
			 management of natural resources.
			8.Natural resources
			 adaptation science and information
			(a)CoordinationNot
			 later than 90 days after the date of the enactment of this Act, the Secretary
			 of Commerce, acting through the Administrator of the National Oceanic and
			 Atmospheric Administration, and the Secretary of the Interior, acting through
			 the Director of the United States Geological Survey, shall establish a
			 coordinated process for developing and providing science and information needed
			 to assess and address the impacts of climate change and ocean acidification on
			 natural resources. The process shall be led by the National Climate Change and
			 Wildlife Science Center established within the United States Geological Survey
			 under subsection (d) and the National Climate Service of the National Oceanic
			 and Atmospheric Administration.
			(b)FunctionsThe
			 Secretaries shall ensure that such process avoids duplication and that the
			 National Oceanic and Atmospheric Administration and the United States
			 Geological Survey shall—
				(1)provide technical
			 assistance to Federal departments and agencies, State and local governments,
			 Indian tribes, and interested private landowners in their efforts to assess and
			 address the impacts of climate change and ocean acidification on natural
			 resources;
				(2)conduct and sponsor research and provide
			 Federal departments and agencies, State and local governments, Indian tribes,
			 and interested private landowners with research products, decision and
			 monitoring tools and information, to develop strategies for assisting natural
			 resources to become more resilient, adapt to, and withstand the impacts of
			 climate change and ocean acidification; and
				(3)assist Federal
			 departments and agencies in the development of the adaptation plans required
			 under section 9.
				(c)SurveyNot
			 later than one year after the date of enactment of this Act and every 5 years
			 thereafter, the Secretary of Commerce and the Secretary of the Interior shall
			 undertake a climate change and ocean acidification impact survey that—
				(1)identifies natural
			 resources considered likely to be adversely affected by climate change and
			 ocean acidification;
				(2)includes baseline
			 monitoring and ongoing trend analysis;
				(3)uses a stakeholder
			 process to identify and prioritize needed monitoring and research that is of
			 greatest relevance to the ongoing needs of natural resource managers to address
			 the impacts of climate change and ocean acidification; and
				(4)identifies
			 decision tools necessary to develop strategies for assisting natural resources
			 to become more resilient and adapt to and withstand the impacts of climate
			 change and ocean acidification.
				(d)National Climate
			 Change and Wildlife Science Center
				(1)EstablishmentThe Secretary of the Interior shall
			 establish the National Climate Change and Wildlife Science Center within the
			 United States Geological Survey.
				(2)FunctionsThe
			 Center shall, in collaboration with Federal and State natural resources
			 agencies and departments, Indian tribes, universities, and other partner
			 organizations—
					(A)assess and
			 synthesize current physical and biological knowledge and prioritize scientific
			 gaps in such knowledge in order to forecast the ecological impacts of climate
			 change on fish and wildlife at the ecosystem, habitat, community, population,
			 and species levels;
					(B)develop and
			 improve tools to identify, evaluate, and, where appropriate, link scientific
			 approaches and models for forecasting the impacts of climate change and
			 adaptation on fish, wildlife, plants, and their habitats, including monitoring,
			 predictive models, vulnerability analyses, risk assessments, and decision
			 support systems to help managers make informed decisions;
					(C)develop and
			 evaluate tools to adaptively manage and monitor the effects of climate change
			 on fish and wildlife at national, regional, and local scales; and
					(D)develop capacities
			 for sharing standardized data and the synthesis of such data.
					(e)Science Advisory
			 Board
				(1)EstablishmentNot
			 later than 180 days after the date of enactment of this Act, the Secretary of
			 Commerce and the Secretary of the Interior shall establish and appoint the
			 members of a Science Advisory Board, to be comprised of not fewer than 10 and
			 not more than 20 members—
					(A)who have expertise
			 in fish, wildlife, plant, aquatic, and coastal and marine biology, ecology,
			 climate change, ocean acidification, and other relevant scientific disciplines;
					(B)who represent a
			 balanced membership among Federal, State, Indian tribes, and local
			 representatives, universities, and conservation organizations; and
					(C)at least
			 ½ of whom are recommended by the President of the National
			 Academy of Sciences.
					(2)DutiesThe
			 Science Advisory Board shall—
					(A)advise the
			 Secretaries on the state-of-the-science regarding the impacts of climate change
			 and ocean acidification on natural resources and scientific strategies and
			 mechanisms for protecting, restoring, and conserving natural resources to
			 enable them to become more resilient, adapt to, and withstand the impacts of
			 climate change and ocean acidification; and
					(B)identify and
			 recommend priorities for ongoing research needs on such issues.
					(3)CollaborationThe
			 Science Advisory Board shall collaborate with other climate change and
			 ecosystem research entities in other Federal agencies and departments.
				(4)Availability to
			 the PublicThe advice and recommendations of the Science Advisory
			 Board shall be made available to the public.
				9.Federal natural
			 resource agency adaptation plans
			(a)DevelopmentNot later than 1 year after the date of the
			 development of a Natural Resources Climate Change Adaptation Strategy under
			 section 7, each department or agency that has a representative on the Natural
			 Resources Climate Change Adaptation Panel established under section 6
			 shall—
				(1)complete an
			 adaptation plan for that department or agency, respectively, implementing the
			 Natural Resources Climate Change Adaptation Strategy under section 7 and
			 consistent with the Natural Resources Climate Change Adaptation Policy under
			 section 3, detailing the department’s or agency’s current and projected efforts
			 to address the potential impacts of climate change and ocean acidification on
			 natural resources within the department’s or agency’s jurisdiction and
			 necessary additional actions, including a timeline for implementation of those
			 actions;
				(2)provide
			 opportunities for review and comment on that adaptation plan by the public,
			 including in the case of a plan by the Bureau of Indian Affairs, review by
			 Indian tribes; and
				(3)submit such plan
			 to the President for approval.
				(b)Review by
			 President and Submission to Congress
				(1)Review by
			 PresidentThe President
			 shall—
					(A)approve an
			 adaptation plan submitted under subsection (a)(3) if the plan meets the
			 requirements of subsection (c) and is consistent with the strategy developed
			 under section 7;
					(B)decide whether to
			 approve the plan within 60 days after submission; and
					(C)if the President
			 disapproves a plan, direct the department or agency to submit a revised plan to
			 the President under subsection (a)(3) within 60 days after such
			 disapproval.
					(2)Submission to
			 CongressNot later than 30 days after the date of approval of
			 such adaptation plan by the President, the department or agency shall submit
			 the approved plan to the Committee on Natural Resources of the House of
			 Representatives, the Committee on Energy and Natural Resources of the Senate,
			 and the committees of the House of Representatives and the Senate with
			 principal jurisdiction over the department or agency.
				(c)RequirementsEach
			 adaptation plan shall—
				(1)establish programs
			 for assessing the current and future impacts of climate change and ocean
			 acidification on natural resources within the department’s or agency’s,
			 respectively, jurisdiction, including cumulative and synergistic effects, and
			 for identifying and monitoring those natural resources that are likely to be
			 adversely affected and that have need for conservation;
				(2)identify and
			 prioritize the department’s or agency’s strategies and specific conservation
			 actions to address the current and future impacts of climate change and ocean
			 acidification on natural resources within the scope of the department’s or
			 agency’s jurisdiction and to develop and implement strategies to protect,
			 restore, and conserve such resources to become more resilient, adapt to, and
			 better withstand those impacts, including—
					(A)the protection,
			 restoration, and conservation of terrestrial, marine, estuarine, and freshwater
			 habitats and ecosystems;
					(B)the establishment
			 of terrestrial, marine, estuarine, and freshwater habitat linkages and
			 corridors;
					(C)the restoration
			 and conservation of ecological processes;
					(D)the protection of
			 a broad diversity of native species of fish, wildlife, and plant populations
			 across their range; and
					(E)the protection of
			 fish, wildlife, and plant health, recognizing that climate can alter the
			 distribution and ecology of parasites, pathogens, and vectors;
					(3)describe how the
			 department or agency will integrate such strategies and conservation activities
			 into plans, programs, activities, and actions of the department or agency,
			 related to the conservation and management of natural resources and establish
			 new plans, programs, activities, and actions as necessary;
				(4)establish methods
			 for assessing the effectiveness of strategies and conservation actions taken to
			 protect, restore, and conserve natural resources to enable them to become more
			 resilient, adapt to, and withstand the impacts of climate change and ocean
			 acidification, and for updating those strategies and actions to respond to new
			 information and changing conditions;
				(5)include a description of current and
			 proposed mechanisms to enhance cooperation and coordination of natural
			 resources adaptation efforts with other Federal agencies, State and local
			 governments, Indian tribes, and nongovernmental stakeholders;
				(6)include specific
			 written guidance to resource managers to—
					(A)explain how
			 managers are expected to address the effects of climate change and ocean
			 acidification;
					(B)identify how
			 managers are to obtain any site-specific information that may be necessary;
			 and
					(C)reflect best
			 practices shared among relevant agencies, while also recognizing the unique
			 missions, objectives, and responsibilities of each agency; and
					(7)identify and
			 assess data and information gaps necessary to develop natural resources
			 adaptation plans and strategies.
				(d)Implementation
				(1)In
			 generalUpon approval by the
			 President, each department or agency that serves on the Natural Resources
			 Climate Change Adaptation Panel shall implement its adaptation plan through
			 existing and new plans, policies, programs, activities, and actions to the
			 extent not inconsistent with existing authority.
				(2)Consideration of
			 impacts
					(A)In
			 generalTo the maximum extent
			 practicable and consistent with applicable law, every natural resource
			 management decision made by the department or agency shall consider the impacts
			 of climate change and ocean acidification on those natural resources.
					(B)GuidanceThe
			 Council on Environmental Quality shall issue guidance for Federal departments
			 and agencies for considering those impacts.
					(e)Revision and
			 reviewNot less than every 5 years, each adaptation plan under
			 this section shall be reviewed and revised to incorporate the best available
			 science and other information regarding the impacts of climate change and ocean
			 acidification on natural resources.
			10.State natural
			 resources adaptation plans
			(a)RequirementIn order to be eligible for funds under
			 section 11, not later than 1 year after the development of a Natural Resources
			 Climate Change Adaptation Strategy required under section 7 each State shall
			 prepare a State natural resources adaptation plan detailing the State’s current
			 and projected efforts to address the potential impacts of climate change and
			 ocean acidification on natural resources and coastal areas within the State’s
			 jurisdiction.
			(b)Review or
			 approval
				(1)In
			 generalEach State adaptation
			 plan shall be reviewed and approved or disapproved by the Secretary of the
			 Interior and, as applicable, the Secretary of Commerce. Such approval shall be
			 granted if the plan meets the requirements of subsection (c) and is consistent
			 with the Natural Resources Climate Change Adaptation Strategy required under
			 section 7.
				(2)Approval or
			 disapprovalWithin 180 days after transmittal of such a plan, or
			 a revision to such a plan, the Secretary of the Interior and, as applicable,
			 the Secretary of Commerce shall approve or disapprove the plan by written
			 notice.
				(3)ResubmittalWithin
			 90 days after transmittal of a resubmitted adaptation plan as a result of
			 disapproval under paragraph (3), the Secretary of the Interior and, as
			 applicable, the Secretary of Commerce, shall approve or disapprove the plan by
			 written notice.
				(c)ContentsA
			 State natural resources adaptation plan shall—
				(1)include a strategy
			 for addressing the impacts of climate change and ocean acidification on
			 terrestrial, marine, estuarine, and freshwater fish, wildlife, plants,
			 habitats, ecosystems, wildlife health, and ecological processes, that—
					(A)describes the
			 impacts of climate change and ocean acidification on the diversity and health
			 of the fish, wildlife and plant populations, habitats, ecosystems, and
			 associated ecological processes;
					(B)establishes
			 programs for monitoring the impacts of climate change and ocean acidification
			 on fish, wildlife, and plant populations, habitats, ecosystems, and associated
			 ecological processes;
					(C)describes and
			 prioritizes proposed conservation actions to assist fish, wildlife, plant
			 populations, habitats, ecosystems, and associated ecological processes in
			 becoming more resilient, adapting to, and better withstanding those
			 impacts;
					(D)includes
			 strategies, specific conservation actions, and a time frame for implementing
			 conservation actions for fish, wildlife, and plant populations, habitats,
			 ecosystems, and associated ecological processes;
					(E)establishes
			 methods for assessing the effectiveness of strategies and conservation actions
			 taken to assist fish, wildlife, and plant populations, habitats, ecosystems,
			 and associated ecological processes in becoming more resilient, adapt to, and
			 better withstand the impacts of climate changes and ocean acidification and for
			 updating those strategies and actions to respond appropriately to new
			 information or changing conditions;
					(F)is incorporated
			 into a revision of the State wildlife action plan (also known as the State
			 comprehensive wildlife strategy)—
						(i)that
			 has been submitted to the United States Fish and Wildlife Service; and
						(ii)that has been
			 approved by the Service or on which a decision on approval is pending;
			 and
						(G)is
			 developed—
						(i)with
			 the participation of the State fish and wildlife agency, the State coastal
			 agency, the State agency responsible for administration of Land and Water
			 Conservation Fund grants, the State Forest Legacy program coordinator, and
			 other State agencies considered appropriate by the Governor of such State;
			 and
						(ii)in
			 coordination with the Secretary of the Interior, and where applicable, the
			 Secretary of Commerce and other States that share jurisdiction over natural
			 resources with the State; and
						(2)include, in the
			 case of a coastal State, a strategy for addressing the impacts of climate
			 change and ocean acidification on the coastal zone that—
					(A)identifies natural
			 resources that are likely to be impacted by climate change and ocean
			 acidification and describes those impacts;
					(B)identifies and
			 prioritizes continuing research and data collection needed to address those
			 impacts including—
						(i)acquisition of
			 high resolution coastal elevation and nearshore bathymetry data;
						(ii)historic
			 shoreline position maps, erosion rates, and inventories of shoreline features
			 and structures;
						(iii)measures and
			 models of relative rates of sea level rise or lake level changes, including
			 effects on flooding, storm surge, inundation, and coastal geological
			 processes;
						(iv)habitat loss,
			 including projected losses of coastal wetlands and potentials for inland
			 migration of natural shoreline habitats;
						(v)ocean and coastal
			 species and ecosystem migrations, and changes in species population
			 dynamics;
						(vi)changes in storm
			 frequency, intensity, or rainfall patterns;
						(vii)saltwater
			 intrusion into coastal rivers and aquifers;
						(viii)changes in
			 chemical or physical characteristics of marine and estuarine systems;
						(ix)increased harmful
			 algal blooms; and
						(x)spread of invasive
			 species;
						(C)identifies and
			 prioritizes adaptation strategies to protect, restore, and conserve natural
			 resources to enable them to become more resilient, adapt to, and withstand the
			 impacts of climate change and ocean acidification, including—
						(i)protection,
			 maintenance, and restoration of ecologically important coastal lands, coastal
			 and ocean ecosystems, and species biodiversity and the establishment of habitat
			 buffer zones, migration corridors, and climate refugia; and
						(ii)improved
			 planning, siting policies, and hazard mitigation strategies;
						(D)establishes
			 programs for the long-term monitoring of the impacts of climate change and
			 ocean acidification on the ocean and coastal zone and to assess and adjust,
			 when necessary, such adaptive management strategies;
					(E)establishes
			 performance measures for assessing the effectiveness of adaptation strategies
			 intended to improve resilience and the ability of natural resources in the
			 coastal zone to adapt to and withstand the impacts of climate change and ocean
			 acidification and of adaptation strategies intended to minimize those impacts
			 on the coastal zone and to update those strategies to respond to new
			 information or changing conditions; and
					(F)is developed with
			 the participation of the State coastal agency and other appropriate State
			 agencies and in coordination with the Secretary of Commerce and other
			 appropriate Federal agencies.
					(d)Public
			 inputStates shall provide for solicitation and consideration of
			 public and independent scientific input in the development of their
			 plans.
			(e)Coordination
			 with other plansThe State plan shall take into consideration
			 research and information contained in, and coordinate with and integrate the
			 goals and measures identified in, as appropriate, other natural resources
			 conservation strategies, including—
				(1)the national fish
			 habitat action plan;
				(2)plans under the
			 North American Wetlands Conservation Act (16 U.S.C. 4401 et seq.);
				(3)the Federal,
			 State, and local partnership known as Partners in Flight;
				(4)federally approved
			 coastal zone management plans under the Coastal Zone Management Act of 1972 (16
			 U.S.C. 1451 et seq.);
				(5)federally approved
			 regional fishery management plants and habitat conservation activities under
			 the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et
			 seq.);
				(6)the national coral
			 reef action plan;
				(7)recovery plans for
			 threatened species and endangered species under section 4(f) of the Endangered
			 Species Act of 1973 (16 U.S.C. 1533(f));
				(8)habitat
			 conservation plans under section 10 of that Act (16 U.S.C. 1539);
				(9)other Federal,
			 State, and tribal plans for imperiled species;
				(10)State or tribal
			 hazard mitigation plans;
				(11)State or tribal
			 water management plans; and
				(12)other State-based
			 strategies that comprehensively implement adaptation activities to remediate
			 the effects of climate change and ocean acidification on terrestrial, marine,
			 and freshwater fish, wildlife, plants, and other natural resources.
				(f)UpdatingEach
			 State plan shall be updated not less than every 5 years.
			(g)Funding
				(1)In
			 generalFunds allocated to States under section 11 shall be used
			 only for activities that are consistent with a State natural resources
			 adaptation plan that has been approved by the Secretaries of Interior and
			 Commerce.
				(2)Funding prior to
			 the approval of a State planUntil the earlier of the date that
			 is 3 years after the date of the enactment of this Act or the date on which a
			 State receives approval for the State strategy, a State shall be eligible to
			 receive funding under section 11 for adaptation activities that are—
					(A)consistent with
			 the comprehensive wildlife strategy of the State and, where appropriate, other
			 natural resources conservation strategies; and
					(B)in accordance with a
			 workplan developed in coordination with—
						(i)the
			 Secretary of the Interior; and
						(ii)the Secretary of Commerce, for any coastal
			 State subject to the condition that coordination with the Secretary of Commerce
			 shall be required only for those portions of the strategy relating to
			 activities affecting the coastal zone.
						(3)Pending
			 approvalDuring the period for which approval by the applicable
			 Secretary of a State plan is pending, the State may continue receiving funds
			 under section 11 pursuant to the workplan described in paragraph (2)(B).
				11.Natural
			 Resources Climate Change Adaptation Fund
			(a)Establishment of
			 fundThere is hereby
			 established in the Treasury a separate account that shall be known as the
			 Natural Resources Climate Change Adaptation Account.
			(b)Availability of
			 amountsAll amounts deposited into the Natural Resources Climate
			 Change Adaptation Fund shall be available without further appropriation or
			 fiscal year limitation.
			(c)Allocations
				(1)States38.5
			 percent of the amounts made available for each fiscal year to carry out this
			 Act shall be provided to States to carry out natural resources adaptation
			 activities in accordance with State natural resources adaptation plans approved
			 under section 10. Specifically—
					(A)32.5 percent shall be available to State
			 wildlife agencies in accordance with the apportionment formula established
			 under the second subsection (c) of section 4 of the Pittman-Robertson Wildlife
			 Restoration Act (16 U.S.C. 669c), as added by section 902(e) of H.R. 5548 as
			 introduced in the 106th Congress and enacted into law by section 1(a)(2) of
			 Public Law 106–553 (114 Stat. 2762A–119); and
					(B)6 percent shall be
			 available to State coastal agencies pursuant to the formula established by the
			 Secretary of Commerce under section 306(c) of the Coastal Management Act of
			 1972 (16 U.S.C. 1455(c)).
					(2)Department of
			 the InteriorOf the amounts made available for each fiscal year
			 to carry out this Act—
					(A)17 percent shall
			 be allocated to the Secretary of the Interior for use in funding—
						(i)natural resources
			 adaptation activities carried out—
							(I)under endangered
			 species, migratory species, and other fish and wildlife programs administered
			 by the National Park Service, the United States Fish and Wildlife Service, the
			 Bureau of Indian Affairs, and the Bureau of Land Management;
							(II)on wildlife
			 refuges, National Park Service land, and other public land under the
			 jurisdiction of the United States Fish and Wildlife Service, the Bureau of Land
			 Management, the Bureau of Indian Affairs, or the National Park Service;
			 or
							(III)within Federal
			 water managed by the Bureau of Reclamation and the National Park Service;
			 and
							(ii)for the implementation of the National Fish
			 and Wildlife Habitat and Corridors Identification Program pursuant to section
			 12;
						(B)5 percent shall be
			 allocated to the Secretary of the Interior for natural resources adaptation
			 activities carried out under cooperative grant programs, including—
						(i)the
			 cooperative endangered species conservation fund authorized under section 6 of
			 the Endangered Species Act of 1973 (16 U.S.C. 1535);
						(ii)programs under
			 the North American Wetlands Conservation Act (16 U.S.C. 4401 et seq.);
						(iii)the
			 Neotropical Migratory Bird Conservation Fund established by section 9(a) of the
			 Neotropical Migratory Bird Conservation Act (16 U.S.C. 6108(a));
						(iv)the
			 Coastal Program of the United States Fish and Wildlife Service;
						(v)the
			 National Fish Habitat Action Plan;
						(vi)the
			 Partners for Fish and Wildlife Program;
						(vii)the Landowner
			 Incentive Program;
						(viii)the Wildlife
			 Without Borders Program of the United States Fish and Wildlife Service;
			 and
						(ix)the
			 Migratory Species Program and Park Flight Migratory Bird Program of the
			 National Park Service; and
						(C)3 percent shall be
			 allocated to the Secretary of the Interior to provide financial assistance to
			 Indian tribes to carry out natural resources adaptation activities through the
			 Tribal Wildlife Grants Program of the United States Fish and Wildlife
			 Service.
					(3)Land and Water
			 Conservation Fund
					(A)Deposits
						(i)In
			 generalOf the amounts made available for each fiscal year to
			 carry out this Act, 12 percent shall be deposited into the Land and Water
			 Conservation Fund established under section 2 of the Land and Water
			 Conservation Fund Act of 1965 (16 U.S.C. 460l–5).
						(ii)Use of
			 depositsDeposits into the Land and Water Conservation Fund under
			 this paragraph shall—
							(I)be supplemental to
			 authorizations provided under section 3 of the Land and Water Conservation Fund
			 Act of 1965 (16 U.S.C. 460l–6), which shall remain available for nonadaptation
			 needs; and
							(II)be available for
			 expenditure to carry out this Act without further appropriation or fiscal year
			 limitation.
							(B)AllocationsOf
			 the amounts deposited under this paragraph into the Land and Water Conservation
			 Fund—
						(i)1/6
			 shall be allocated to the Secretary of the Interior and made available on a
			 competitive basis to carry out natural resources adaptation activities through
			 the acquisition of land and interests in land under section 6 of the Land and
			 Water Conservation Fund Act of 1965 (16 U.S.C. 460l–8)—
							(I)to States in
			 accordance with their natural resources adaptation plans, and to Indian
			 tribes;
							(II)notwithstanding
			 section 5 of that Act (16 U.S.C. 460l–7); and
							(III)in addition to
			 any funds provided pursuant to annual appropriations Acts, the Energy Policy
			 Act of 2005 (42 U.S.C. 15801 et seq.), or any other authorization for
			 nonadaptation needs;
							(ii)1/3
			 shall be allocated to the Secretary of the Interior to carry out natural
			 resources adaptation activities through the acquisition of lands and interests
			 in land under section 7 of the Land and Water Conservation Fund Act of 1965 (16
			 U.S.C. 460l–9);
						(iii)1/6
			 shall be allocated to the Secretary of Agriculture and made available to the
			 States and Indian tribes to carry out natural resources adaptation activities
			 through the acquisition of land and interests in land under section 7 of the
			 Forest Legacy Program under the Cooperative Forestry Assistance Act of 1978 (16
			 U.S.C. 2103c); and
						(iv)1/3
			 shall be allocated to the Secretary of Agriculture to carry out natural
			 resources adaptation activities through the acquisition of land and interests
			 in land under section 7 of the Land and Water Conservation Fund Act of 1965 (16
			 U.S.C. 460l–9).
						(C)Expenditure of
			 fundsIn allocating funds under subparagraph (B), the Secretary
			 of the Interior and the Secretary of Agriculture shall take into consideration
			 factors including—
						(i)the
			 availability of non-Federal contributions from State, local, or private
			 sources;
						(ii)opportunities to
			 protect fish and wildlife corridors or otherwise to link or consolidate
			 fragmented habitats;
						(iii)opportunities to
			 reduce the risk of catastrophic wildfires, drought, extreme flooding, or other
			 climate-related events that are harmful to fish and wildlife and people;
			 and
						(iv)the
			 potential for conservation of species or habitat types at serious risk due to
			 climate change, ocean acidification, and other stressors.
						(4)Forest
			 ServiceOf the amounts made available for each fiscal year to
			 carry out this Act, 5 percent shall be allocated to the Secretary of
			 Agriculture for use in funding natural resources adaptation activities carried
			 out on national forests and national grasslands under the jurisdiction of the
			 Forest Service.
				(5)Department of
			 CommerceOf the amounts made available for each fiscal year to
			 carry out this Act, 7 percent shall be allocated to the Secretary of Commerce
			 for use in funding natural resources adaptation activities to protect,
			 maintain, and restore coastal, estuarine, and marine resources, habitats, and
			 ecosystems, including such activities carried out under—
					(A)the coastal and
			 estuarine land conservation program;
					(B)the
			 community-based restoration program;
					(C)the Coastal Zone
			 Management Act of 1972 (16 U.S.C. 1451 et seq.), that are specifically designed
			 to strengthen the ability of coastal, estuarine, and marine resources,
			 habitats, and ecosystems to adapt to and withstand the impacts of climate
			 change and ocean acidification;
					(D)the Open Rivers
			 Initiative;
					(E)the
			 Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et
			 seq.);
					(F)the Marine Mammal
			 Protection Act of 1972 (16 U.S.C. 1361 et seq.);
					(G)the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.);
					(H)the Marine
			 Protection, Research, and Sanctuaries Act of 1972 (33 U.S.C. 1401 et
			 seq.);
					(I)the Coral Reef
			 Conservation Act of 2000 (16 U.S.C. 6401 et seq.); and
					(J)the Estuary
			 Restoration Act of 2000 (33 U.S.C. 2901 et seq.).
					(6)Other Federal
			 agenciesOf the amount made
			 available for each fiscal year to carry out this Act, 12.5 percent shall be
			 allocated to Federal departments and agencies to which funds are not otherwise
			 allocated by this subsection and that have with jurisdiction over natural
			 resources, for use in funding natural resources adaptation activities.
				(d)Use of funds by
			 Federal departments and agenciesFunds allocated to Federal departments and
			 agencies under this section shall only be used for natural resources adaptation
			 activities that are consistent with an adaptation plan developed and approved
			 by the President under section 9.
			(e)State Cost
			 SharingNotwithstanding any
			 other provision of law, a State that receives a grant with amounts allocated
			 under this section shall use funds from non-Federal sources to pay 10 percent
			 of the costs of each activity carried out using amounts provided under the
			 grant.
			12.National
			 Wildlife Habitat and Corridors Information Program
			(a)EstablishmentWithin
			 6 months of the date of enactment of this Act, the Secretary of the Interior,
			 in cooperation with the States and Indian tribes, shall establish a National
			 Fish and Wildlife Habitat and Corridors Information Program in accordance with
			 the requirements of this section.
			(b)PurposeThe purpose of this program is to—
				(1)support States and
			 Indian tribes in the development of a geographic information system database of
			 fish and wildlife habitat and corridors that would inform planning and
			 development decisions within each State, enable each State to model climate
			 impacts and adaptation, and provide geographically specific enhancements of
			 State wildlife action plans;
				(2)ensure the
			 collaborative development, with the States and Indian tribes, of a
			 comprehensive, national geographic information system database of maps, models,
			 data, surveys, informational products, and other geospatial information
			 regarding fish and wildlife habitat and corridors, that—
					(A)is based on
			 consistent protocols for sampling and mapping across landscapes that take into
			 account regional differences; and
					(B)that
			 utilizes—
						(i)existing and
			 planned State- and tribal-based geographic information system databases;
			 and
						(ii)existing
			 databases, analytical tools, metadata activities, and other information
			 products available through the National Biological Information Infrastructure
			 maintained by the Secretary and nongovernmental organizations; and
						(3)facilitate the use
			 of such databases by Federal, State, local, and tribal decisionmakers to
			 incorporate qualitative information on fish and wildlife habitat and corridors
			 at the earliest possible stage to—
					(A)prioritize and
			 target natural resources adaptation strategies and activities;
					(B)avoid, minimize,
			 and mitigate the impacts on fish and wildlife habitat and corridors in siting
			 energy development, water, transmission, transportation, and other land use
			 projects;
					(C)assess the impacts of existing development
			 on habitats and corridors; and
					(D)develop management
			 strategies to enhance the ability of fish, wildlife, and plant species to
			 migrate or respond to shifting habitats within existing habitats and
			 corridors.
					(c)Habitat and
			 Corridors Information System
				(1)In
			 generalThe Secretary, in cooperation with the States and Indian
			 tribes, shall develop a Habitat and Corridors Information System.
				(2)ContentsThe
			 System shall—
					(A)include maps,
			 data, and descriptions of fish and wildlife habitat and corridors, that—
						(i)have
			 been developed by Federal agencies, State wildlife agencies and natural
			 heritage programs, Indian tribes, local governments, nongovernmental
			 organizations, and industry; and
						(ii)meet accepted
			 Geospatial Interoperability Framework data and metadata protocols and
			 standards;
						(B)include maps and
			 descriptions of projected shifts in habitats and corridors of fish and wildlife
			 species in response to climate change;
					(C)assure data
			 quality and make the data, models, and analyses included in the System
			 available at scales useful to decisionmakers—
						(i)to
			 prioritize and target natural resources adaptation strategies and
			 activities;
						(ii)to
			 assess the impacts of proposed energy development, water, transmission,
			 transportation, and other land use projects and avoid, minimize, and mitigate
			 those impacts on habitats and corridors;
						(iii)to assess the impacts of existing
			 development on habitats and corridors; and
						(iv)to
			 develop management strategies to enhance the ability of fish, wildlife, and
			 plant species to migrate or respond to shifting habitats within existing
			 habitats and corridors;
						(D)establish a
			 process for updating maps and other information as landscapes, habitats,
			 corridors, and wildlife populations change or as other information becomes
			 available;
					(E)encourage the
			 development of collaborative plans by Federal and State agencies and Indian
			 tribes to monitor and evaluate the efficacy of the System to meet the needs of
			 decisionmakers;
					(F)identify gaps in
			 habitat and corridor information, mapping, and research that should be
			 addressed to fully understand and assess current data and metadata, and to
			 prioritize research and future data collection activities for use in updating
			 the System and provide support for those activities;
					(G)include mechanisms
			 to support collaborative research, mapping, and planning of habitats and
			 corridors by Federal and State agencies, Indian tribes, and other interested
			 stakeholders;
					(H)incorporate
			 biological and geospatial data on species and corridors found in energy
			 development and transmission plans, including renewable energy initiatives,
			 transportation, and other land use plans;
					(I)be based on the
			 best scientific information available; and
					(J)identify, prioritize, and describe key
			 parcels of non-Federal land located within the boundaries of units of the
			 National Park System, National Wildlife Refuge System, National Forest System,
			 or National Grassland System that are critical to maintenance of wildlife
			 habitat and migration corridors.
					(d)Financial and
			 other supportThe Secretary may provide support to the States and
			 Indian tribes, including financial and technical assistance, for activities
			 that support the development and implementation of the System.
			(e)CoordinationThe Secretary, in cooperation with the
			 States and Indian tribes, shall make recommendations on how the information
			 developed in the System may be incorporated into existing relevant State and
			 Federal plans affecting fish and wildlife, including land management plans, the
			 State Comprehensive Wildlife Conservation Strategies, and appropriate tribal
			 conservation plans, to ensure that they—
				(1)prevent
			 unnecessary habitat fragmentation and disruption of corridors;
				(2)promote the
			 landscape connectivity necessary to allow wildlife to move as necessary to meet
			 biological needs, adjust to shifts in habitat, and adapt to climate change;
			 and
				(3)minimize the impacts
			 of energy, development, water, transportation, and transmission projects and
			 other activities expected to impact habitat and corridors.
				(f)DefinitionsIn
			 this section:
				(1)Geospatial
			 interoperability frameworkThe term Geospatial
			 Interoperability Framework means the strategy utilized by the National
			 Biological Information Infrastructure that is based upon accepted standards,
			 specifications, and protocols adopted through the International Standards
			 Organization, the Open Geospatial Consortium, and the Federal Geographic Data
			 Committee, to manage, archive, integrate, analyze, and make accessible
			 geospatial and biological data and metadata.
				(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				13.Additional
			 provisions regarding Indian tribes
			(a)Federal trust
			 responsibilityNothing in
			 this Act is intended to amend, alter, or give priority over the Federal trust
			 responsibility to Indian tribes.
			(b)Exemption from
			 FOIAIf a Federal department or agency receives any information
			 related to sacred sites or cultural activities identified by an Indian tribe as
			 confidential, such information shall be exempt from disclosure under section
			 552 of title 5, United States Code, popularly known as the Freedom of
			 Information Act (5 U.S.C. 552).
			(c)Application of
			 other lawThe Secretary of the Interior may apply the provisions
			 of Public Law 93–638 where appropriate in the implementation of this Act.
			
